WRIGHT, Presiding Judge.
Whereas the Supreme Court of Alabama by judgment entered on September 13, 1985, 480 So.2d 572, did reverse the judgment of the Court of Civil Appeals entered on July 11, 1984, it is:
Therefore ordered that the judgment of the Circuit Court of Madison County, Alabama, heretofore entered in this cause on October 21,1983, be and is hereby reversed and set aside and, in accord with the opinion and mandate of the Supreme Court, said circuit court is directed to enter summary judgment in favor of defendants.
REVERSED AND REMANDED WITH DIRECTION.
BRADLEY and HOLMES, JJ., concur.